Memorandum: That portion of the judgment which awards the amount of $25, $425 and $-115.55 costs and disbursements has -become academic because of our decision in Martin v. Siegfried Constr. Co. (16 A D 2d 383). That portion of the judgment which awards $2,250 as attorneys’ fees and $21.50 disbursements should be reversed at this time and the problems involved should await the conclusion and disposition of this ease and of the ease of Martin v. Siegfried Constr. Co., Inc. Williams, P. J., Bastow, Goldman and McClusky, JJ., concur; Halpem, J., dissents and votes to affirm on the authority of Jordan v. City of New York (3 A D 2d 507, affd. 5 N Y 2d 723). (Appeal by third-party defendant from judgment and part of an amended judgment and from an order of Erie Supreme Court in favor of third-party plaintiff, in an action by Siegfried Construction Co., Inc., under section 193-a of the Civil Practice Act for recovery over, in a negligence action.) Present — Williams, P. J., Bastow, Goldman, Halpern and McClusky, JJ.